DETAILED ACTION
Pending Claims
Claims 1-3, 8-10, and 12-15 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 4-7 under 35 U.S.C. 103 as being unpatentable over Renner et al. (US Pat. No. 4,202,920) in view of Takata et al. (US 4,900,801) has been rendered moot by the cancellation of these claims.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-10, and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claims 1-3, 8-10, and 12-15, the composition of claim 1 includes: (C) a protected base in the form of an adduct or salt which is able to release a basic compound upon heating to a temperature greater than 70 °C.  Claim 1 then specifies: wherein the protected base is selected from at least one of 
(i) a carboxylic acid salt, 
(ii) an epoxide adduct, 
(iii) 1,5-Diazabicyclo[4.3.0]non-5-ene (DBN), 
(iv) 1,1-(4-methyl-m-phenylene)bis(3,3”-dimethylurea), 
(v) an adduct or salt of 1-methylimidazole, 
(vi) an adduct or salt of 1-methyl,3-ethylimidazole, and 
(vii) an adduct of 1,8-diazabicycloundec-7-ene (DBU) and one or more of BF3, acetic acid, m-cresol, o-cresol, p-cresol, trifluoroacetic acid, 2-ethylhexanoic acid, ethylenediaminetetraacetic acid, trimelletic acid, and a phenol.
The claimed component (C) is limited to an adduct or a salt material; however, “(iii) 1,5-Diazabicyclo[4.3.0]non-5-ene (DBN)” and “(iv) 1,1-(4-methyl-m-phenylene)bis(3,3”-dimethylurea)” do not fall within the scope of an adduct or a salt.  Accordingly, it is unclear if the scope of the claim is truly limited to an adduct or a salt; or if the scope of the claim extends to embrace the materials of (iii) and (iv).  Claims 2, 3, 8-10, and 12-15 are rejected because they are dependent from claim 1.

Claim Rejections - 35 USC § 112, 1st paragraph (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 8-10, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-3, 8-10, and 12-15, claim 1 now includes “(iii) 1,5-Diazabicyclo[4.3.0]non-5-ene (DBN)” as component (C).  This original disclosure supports adducts or salts of 1,5-Diazabicyclo[4.3.0]non-5-ene (DBN) (see paragraph 0047 of the specification; see also paragraph 0051 of the pre-publication).  However, the original disclosure fails to adequately support the use of DBN, as is.  This is a new matter rejection.  Claims 2, 3, 8-10, and 12-15 are rejected because they are dependent from claim 1.
Further regarding clams 1-3, 8-10, and 12-15, claim 1 now includes “(vii) an adduct of 1,8-diazabicycloundec-7-ene (DBU) and one or more of BF3, acetic acid, m-cresol, o-cresol, 3 adduct (see paragraph 0056 of the specification; see also paragraph 0060 of the pre-publication).  The original disclosure also supports salts of DBU with: acetic acid, m-cresol, o-cresol, p-cresol, trifluoroacetic acid, 2-ethylhexanoic acid, ethylenediaminetetraacetic acid, trimelletic acid, or a phenol (see paragraph 0056 of the specification; see also paragraph 0060 of the pre-publication).  However, the original disclosure fails to support DBU adducts with: acetic acid, m-cresol, o-cresol, p-cresol, trifluoroacetic acid, 2-ethylhexanoic acid, ethylenediaminetetraacetic acid, trimelletic acid, or a phenol.  Furthermore, the original disclosure fails to support adducts (or salts) of DBU with: more than one of BF3, acetic acid, m-cresol, o-cresol, p-cresol, trifluoroacetic acid, 2-ethylhexanoic acid, ethylenediaminetetraacetic acid, trimelletic acid, and a phenol.  This is a new matter rejection.  Claims 2, 3, 8-10, and 12-15 are rejected because they are dependent from claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Renner et al. (US Pat. No. 4,202,920) in view of Takata et al. (US 4,900,801).
Regarding claims 1-3, 8, 10, and 12-15, Renner et al. disclose: (1) a curable composition (Abstract; column 2, lines 6-10) comprising: 
(A) an epoxy resin containing on average more than one epoxy group per molecule (column 7, lines 40-52);
(B) a compound of formula A[-X-CO-CH2-CN]n 		(1),		           
wherein A is hydrogen or C1-C12 alkyl which is unsubstituted or substituted by one or more C1-C12 alkoxy groups, C1-C12 alkylcarbonyl groups, C7-C25 arylcarbonyl groups, hydroxyl groups, amino groups, C1-C12 alkylamino groups, C1-C12 dialkylamino groups, cyano groups or halogen atoms; or A is a bivalent aliphatic, cycloaliphatic, aromatic, araliphatic or heterocyclic organic radical, 
X denotes -O- or -NR1-, wherein R1 is hydrogen or C1-C12 alkyl which is unsubstituted or substituted by one or more C1-C12 alkoxy groups, C1-C12 alkylcarbonyl groups, C7-C25 arylcarbonyl groups, hydroxyl groups, amino groups, C1-C12 alkylamino groups, C1-C12 dialkylamino groups, cyano groups or halogen atoms, 
n is 1 to 4;
(column 2, line 11 through column 3, line 22; see also compounds in columns 3-6); and
a basic accelerator (column 2, lines 15-20; column 7, lines 34-39);
(2) comprising as component (A) a bisphenol A diglycidylether or N,N,N’,N’-tetraglycidyl-4,4’-diaminodiphenylmethane (column 7, lines 49-52);
(3) comprising as component (B) a compound of formula (1), wherein A represents 3-dimethylaminopropyl, cyclohexane-l,3-diyl, m-phenylene or a group of the formulae

    PNG
    media_image1.png
    82
    335
    media_image1.png
    Greyscale

(compounds “E13” and “A6” in columns 5-6);
(8) containing components (A) and (B) in such amounts that 0.1 mol to 10 mol -CO-CH2-CN groups are present per mol epoxy groups (column 2, lines 11-13);
(10) a process for the preparation of a cured article which comprises heating the composition to a temperature of 100 °C to 250 °C (column 2, lines 13-15);
(12) an adhesive comprising the composition (Abstract); (13) a coating comprising the composition (Abstract; see also “thin layer” from “lacquer” in Example 19); (14) a casting comprising the composition (Abstract); and (15) a composite material comprising the composition (Abstract).
Renner et al. contemplate the use of base catalysts (see column 2, lines 15-20; column 7, lines 34-39).  These include tertiary amines and imidazoles, such as 2-phenyl-imidazole and 2-methyl-imidazole (see column 2, lines 15-20).  They fail to disclose: (1) (C) a protected base in the form of an adduct or salt which is able to release a basic compound upon heating to a temperature greater than 70 °C, wherein the protected base is selected from at least one of: 
(i) a carboxylic acid salt, 
(ii) an epoxide adduct, 
(iii) 1,5-Diazabicyclo[4.3.0]non-5-ene (DBN), 
(iv) 1,1-(4-methyl-m-phenylene)bis(3,3”-dimethylurea), 
(v) an adduct or salt of 1-methylimidazole, 
(vi) an adduct or salt of 1-methyl,3-ethylimidazole, and 
(vii) an adduct of 1,8-diazabicycloundec-7-ene (DBU) and one or more of BF3, acetic acid, m-cresol, o-cresol, p-cresol, trifluoroacetic acid, 2-ethylhexanoic acid, ethylenediaminetetraacetic acid, trimelletic acid, and a phenol.
(accelerator) (see column 6, lines 15-29).  Takata et al. demonstrate that the octylic acid salt of DBU (corresponding to “(i)”) (see column 6, lines 25-29), in addition to tertiary amines and imidazoles (see column 6, lines 15-24), is recognized in the art as a suitable base catalyst for curable epoxy-based compositions.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to formulate the composition of Renner et al. with the instantly claimed protected base because: (a) Renner et al. contemplate the use of base catalysts, including tertiary amines and imidazoles, such as 2-phenyl-imidazole and 2-methyl-imidazole; (b) Takata et al. disclose a related epoxy-based composition formulated with a curing agent (including latent curing agents) and a base catalyst (accelerator); (c) Takata et al. demonstrate that the octylic acid salt of DBU, in addition to tertiary amines and imidazoles, is recognized in the art as a suitable base catalyst for curable epoxy-based compositions; and (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
Regarding claim 9, the combined teachings of Renner et al. and Takata et al. are as set forth above and incorporated herein.  They fail to explicitly disclose: (9) (C) in an amount of 0.001 mol to 0.1 mol per mol epoxy groups.  Rather, Takata et al. disclose that the catalyst (accelerator) is provided in amounts of 0.1 to 3 parts by weight per 100 parts by weight of the epoxy resin (see column 7, lines 1-3).  When converting to a molar basis, the skilled artisan prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of Renner et al. and Takata et al. with the instantly claimed amount of (C) (an amount of 0.001 mol to 0.1 mol per mol epoxy groups) because: (a) the supporting teachings of Takata et al. disclose that the catalyst (accelerator) is provided in amounts of 0.1 to 3 parts by weight per 100 parts by weight of the epoxy resin; (b) when converting to a molar basis, the skilled artisan would have expected a range that embraces or overlaps the instantly claimed range; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Response to Arguments
Applicant's arguments filed May 24, 2021 have been fully considered but they are not persuasive.
Argument regarding the prior art (see pages 5-6 of the response): the combination of Renner and Takata et al. fail to disclose the invention, as claimed.
The Office respectfully disagrees.  As discussed above, the supporting teachings of Takata et al. demonstrate that the octylic acid salt of DBU, in addition to tertiary amines and imidazoles, is recognized in the art as a suitable base catalyst for curable epoxy-based compositions.  The octylic acid salt of DBU satisfies embodiment “(i)” of the protected base (C) in the claimed composition.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 25, 2021